Case 2:18-cv-05072-JFB-AYS Document 24 Filed 03/29/19 Page 1 of 2 PageID #: 277



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  RICHARD ZECHER, ROBERT YADEGAR,
  ZECH CAPITAL LLC, Y-GAR CAPITAL LLC,
  RICHARD N. ZECHER 2010 FAMILY TRUST,
  RICHARD N. ZECHER 2010 FAMILY TRUST
  FOR THE BENEFIT OF EVAN GREGORY
  ZECHER, and RICHARD N. ZECHER 2010
  FAMILY TRUST FOR THE BENEFIT OF
  RACHEL JOY ZECHER,

                                Plaintiffs,                   2:18-cv-05072 (JFB) (AYS)

                           v.

  VINCE HOLDING CORP., JILL GRANOFF, LISA
  KLINGER, MARK BRODY, BRENDAN
  HOFFMAN, DAVID STEFKO, MARC J. LEDER,
  SUN CAPITAL PARTNERS, INC., SUN
  CARDINAL, LLC, SCSF CARDINAL, LLC, and
  SUN CAPITAL PARTNERS MANAGEMENT V,
  LLC,

                                Defendants.


                                     NOTICE OF MOTION

                PLEASE TAKE NOTICE THAT, pursuant to Federal Rules of Civil

  Procedure 9(b) and 12(b)(6) and the Private Securities Litigation Reform Act of 1995,

  15 U.S.C. § 78u-4(b), upon the accompanying memorandum of law, and the accompanying

  declaration of Robert N. Kravitz dated March 29, 2019 and its exhibits, defendants Vince

  Holding Corp., Jill Granoff, Lisa Klinger, Mark Brody, Brendan Hoffman, David Stefko,

  Marc J. Leder, Sun Capital Partners, Inc., Sun Cardinal, LLC, SCSF Cardinal, LLC, and Sun

  Capital Partners Management V, LLC (together, the “Defendants”), by their attorneys Paul,

  Weiss, Rifkind, Wharton & Garrison LLP, hereby move this Court to dismiss the Amended
Case 2:18-cv-05072-JFB-AYS Document 24 Filed 03/29/19 Page 2 of 2 PageID #: 278



  Complaint filed on January 28, 2019, by plaintiffs Richard Zecher, Robert Yadegar, Zech

  Capital LLC, Y-GAR Capital LLC, Richard N. Zecher 2010 Family Trust, Richard N. Zecher

  2010 Family Trust For The Benefit Of Evan Gregory Zecher, and Richard N. Zecher 2010

  Family Trust For The Benefit Of Rachel Joy Zecher, in its entirety against the Defendants,

  collectively and individually.

                 The Defendants request oral argument on this motion.

  Dated: New York, New York
         March 29, 2019

                                              PAUL, WEISS, RIFKIND,
                                                WHARTON & GARRISON LLP

                                              By: /s/ Daniel J. Kramer
                                              Daniel J. Kramer
                                              Gregory F. Laufer
                                              Robert N. Kravitz
                                              1285 Avenue of the Americas
                                              New York, NY 10019-6064
                                              Phone: (212) 373-3000
                                              Fax: (212) 757-3990
                                              dkramer@paulweiss.com
                                              glaufer@paulweiss.com
                                              rkravitz@paulweiss.com

                                              Attorneys for Defendants Vince Holding Corp.,
                                              Jill Granoff, Lisa Klinger, Mark Brody, Brendan
                                              Hoffman, David Stefko, Marc J. Leder, Sun
                                              Capital Partners, Inc., Sun Cardinal, LLC, SCSF
                                              Cardinal, LLC and Sun Capital Partners
                                              Management V, LLC



  TO:
         Robbins Geller Rudman & Dowd LLP                Leeds Brown Law, P.C.
         Samuel H. Rudman, Esq.                          Jeffrey Brown, Esq.
         Evan J. Kaufman, Esq.                           One Old Country Road, Suite 347
         Brian E. Cochran, Esq.                          Carle Place, NY 11514
         58 South Service Road, Suite 200
         Melville, New York 11747                        Attorneys for Plaintiffs



                                                2
